DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Nagasaki in view of Harada are considered the closest prior art. Nagasaki discloses an authenticity determination system comprising (fig. 1) with a server (300) connected to an image forming apparatus (PR1), the image forming apparatus (PR1) including first circuitry (32) configured to: acquire apparatus identification information (serial number SN1) for identifying the image forming apparatus (PR1) from a memory (34) of the image forming apparatus (CPU 32 of printer PR1 acquires identification information such as serial number SN1 from memory to register the serial number SN1 with management server 300; ¶ [0042]), acquire consumables container identification information (cartridge number CN0) for identifying a container (20) of predetermined consumables (toner) from the container (20) mounted in the image forming apparatus (CPU 32 of printer PR1 acquires identification information such as cartridge number CN0 for identifying cartridge 20 which is a consumable toner cartridge mounted in printer PR1; ¶ [0056]), the server (300) includes second circuitry (332) configured to: receive, from the image forming apparatus, the apparatus identification information (serial number) and the consumables container identification information (cartridge number) transmitted 
However, Nagasaki does not describe previously storing the printer identification and cartridge identification numbers in association with each other, before receiving the numbers in a request to print. In the second embodiment in which Nagasaki discloses the printer sends a determination request to the server, the steps of registering the cartridge number and printer identification number is not  previously performed (¶ [0080]). Therefore, Nagasaki in view of Harada do not disclose or suggest “receive, from the image forming apparatus in response to the image forming apparatus receiving the request to print, the apparatus identification information and the consumables container identification information transmitted; determine whether the received apparatus identification information and the received consumables container identification information are already registered in a memory in association with each other” in combination with the remaining claim elements as recited in claims 1-16. 
Similar, Nagasaki in view of Harada do not disclose or suggest “receive information from the server, the information indicating a determination result as to whether the apparatus identification information and the consumables container identification information are already registered in a memory in association with each other” in combination with the remaining claim elements as recited in claim 17. 
18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erika J. Villaluna whose telephone number is (571)272-8348.  The examiner can normally be reached on Mon-Fri 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ERIKA J. VILLALUNA/Primary Examiner, Art Unit 2852